                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION
                                No. 7:20–CV–184–BR

WENDY DALE,                                   )
                                              )
                      Appellant,              )
       v.                                     )       ORDER
                                              )
ALGERNON L. BUTLER, III,                      )
                                              )
                      Appellee.               )

        This matter is before the court on appellee’s motion to establish a schedule and

procedure for filing briefs. (DE # 34.) According to the motion, appellant consents except as to

two minor issues. (See Mot., Ex. A, DE # 34-1.) Appellant informed the Clerk’s office by email

that she does not intend to file a response. For good cause shown, the motion is ALLOWED. It

is ORDERED that:

       1.      Appellant’s brief, (DE # 32), is deemed to be her principal opening brief as to all

appeals consolidated in this proceeding and no other opening brief is allowed;

       2.      Appellee shall file its brief within 30 days after the entry of this order; and

       3.      The parties are permitted to exceed Fed. R. Bank. P. 8015(a)(7)(B)’s type-volume

limitation of 13,000 words as to their principal briefs by 2,605 words.

       This 24 February 2021.




                                              __________________________________
                                                    W. Earl Britt
                                                    Senior U.S. District Judge




            Case 7:20-cv-00184-BR Document 37 Filed 02/24/21 Page 1 of 1
